             Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 1 of 23



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FRANCISCO DEL POZO,
11208 West 77th Street
Shawnee, Kansas 66214,

       Plaintiff,
                                                              Civil Action No.

       v.

SONNY PERDUE,                                                 JURY TRIAL DEMANDED
SECRETARY
U.S. DEPARTMENT OF AGRICULTURE,
1400 Independence Avenue, S.W.
Washington, D.C. 20250,

       Defendant.

SERVE:
Sonny Perdue
Secretary
1400 Independence Avenue, S.W.
Washington, D.C. 20250.
                                      CIVIL COMPLAINT

       NOW COMES Plaintiff, Francisco Del Pozo, by and through his undersigned counsel,

and, pursuant to Fed. R. Civ. P. 8, 10 and 15, files this Complaint for damages. Plaintiff states

herein as follows:

                                 JURISDICTION AND VENUE

1.     This action is authorized and instituted pursuant to the Rehabilitation Act of 1973

(“Rehabilitation Act,” or “VRA”), 29 U.S.C. § 794, the Age Discrimination in Employment Act

of 1967 (“ADEA”), 29 U.S.C. § 623 and Title VII of the Civil Rights Act of 1964 (“Title VII”),

42 U.S.C. §§ 2000e-2 and 2000e-3. As this Complaint asserts claims arising under the laws of the

United States, this Court has original jurisdiction over those claims.



                                                 1
             Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 2 of 23



2.      The claims described in this Complaint occurred within this judicial district and venue

properly lies in this judicial district and Defendant is a government employer who is subject to the

jurisdiction of this Court.

                                             PARTIES

3.      Plaintiff, Francisco Arturo del Pozo, June 21 of 1971 , is a naturalized citizen of the United

States of America. He resides in the State of Kansas.

4.      Plaintiff is an employee protected by the Rehabilitation Act, the ADEA and Title VII.

5.      Defendant Sonny Perdue, Secretary of the United States Department of Agriculture

(“Department” or “USDA”) and is the designated representative of the Department of Agriculture.

                              ADMINISTRATIVE PROCEDURES

6.      After initiating an informal administrative complaint on March 9, 2017, Plaintiff timely

filed an initial formal administrative Complaint of Discrimination against Defendant with the

Department’s Employment Complaints Division on May 18, 2017. That administrative Complaint

of Discrimination was assigned Complaint No. RMA-2017-00417. It was amended on June 20,

2017. Plaintiff timely requested a hearing before an Administrative Judge with the Equal

Employment Opportunity Commission (“EEOC”). To date, the EEOC has not scheduled a hearing

on that appeal concerning Case No. RMA-2018-00417.

7.      Plaintiff initiated informal contact with an EEO representative in October 2017, and timely

filed a second formal administrative Complaint of Discrimination on February 20, 2018

concerning his discriminatory and retaliatory removal from federal service.             That second

administrative Complaint of Discrimination was assigned Complaint No. RMA-2018-00117.

Plaintiff’s administrative complaints of discrimination alleged that he was discriminated against

on the basis of his age, race, national origin, color, disability and, in retaliation because of prior



                                                  2
               Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 3 of 23



protected activity. To date, Defendant has not issued a final agency decision in Case No. RMA-

2018-00117.

8.        To date, neither the EEOC nor Defendant have issued a final decision on Plaintiff’s appeal

in Case No. RMA-2017-00417. To date, Defendant has not issued a final agency decision in Case

No. RMA-2018-00117.

9.        More than one hundred eighty (180) days have elapsed from the filing of the initial charges

in Case Nos. RMA-2017-00417 and RMA-2018-00117. This Court, pursuant to § 717(c) of Title

VII, 42 U.S.C. § 2000e-16(c), has jurisdiction over the claims asserted in this Complaint.

10.       On September 27, 2017, Plaintiff filed an appeal with the Merit Systems Protection Board

(“MSPB”), Appeal No. CH-0752-17-0587-I-1. On February 5, 2018, Plaintiff withdraw his MSPB

appeal. The MSPB, on February 7, 2018, dismissed Plaintiff’s appeal.

11.       All of Plaintiff’s claims alleged in this Complaint were considered during the

administrative investigation of his administrative complaints of discrimination and they reasonably

followed from the allegations contained in the administrative complaints of discrimination and

retaliation.

12.       Pursuant to 42 U.S.C. § 2000e-16(c), Plaintiff therefore invokes his right to bring this civil

action in that he has satisfied all administrative and judicial prerequisites to the institution of this

action.

                               FACTS COMMON TO ALL COUNTS

13.       Plaintiff is a naturalized U.S. Citizen, born in Peru, with a brown skin hue. At all times

relevant to this Complaint, he has been a citizen of the United States.

14.       Plaintiff is fluent in English, although he speaks with a heavy Spanish accent. He has no

difficulties reading, speaking or comprehending spoken English.



                                                    3
             Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 4 of 23



15.    At all times relevant to this Complaint, Plaintiff has suffered from autism and depression.

Those conditions are physical or mental impairments that affect multiple of Plaintiff’s major life

activities, including sleeping, speaking, driving motor vehicles, breathing, concentrating, thinking,

communicating and working. When subjected to stressors, Plaintiff’s mental impairments cause

a significant diminution in Plaintiff’s abilities to think, concentrate and focus.

16.    At all times relevant to this Complaint, Plaintiff was able to perform the essential functions

of his job, with or without reasonable accommodation and has had disabilities protected by the

VRA.

17.    Plaintiff is a trained and experienced economist.

18.    He began his employment with USDA in December 2009, and from that time, until April

2016, worked as an economist in the USDA’s Foreign Agriculture Service (“FAS”), in

Washington, D.C.

19.    During his tenure at FAS, Plaintiff sought and obtained reasonable accommodations for

his disabilities, including telework accommodations and adjustments to his working schedule to

better enable him to use public transportation. Because of his disabilities, including autism,

Plaintiff becomes confused and disoriented while driving.

20.    In Spring 2016, Plaintiff sought a transfer to the USDA’s Risk Management Agency’s

(“RMA”) location in Kansas City, Missouri.

21.    In April 2016, Plaintiff was transferred to the RMA Kansas City location as an economist

in RMA’s Product Administration and Standards Division, Policy Administration Branch

(“PAD”). His positon was Risk Management Specialist, GS-1101-13. When he began his

employment in PAD, Plaintiff was not provided an orientation and received little training

regarding RMA’s and PAD’s policies, procedures, guidelines and practices.                As a Risk



                                                  4
               Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 5 of 23



Management Specialist, Plaintiff’s duties included review and analysis of USDA policies,

procedures and practices, as well as regulations, legislation and laws affecting USDA’s clients and

stakeholders. Plaintiff was not responsible for accessing individual clients’ and stakeholders’

Personal Identifying Information (“PII”) and, during his tenure in PAD, never was afforded access

to PII.

22.       RMA’s Kansas City location has about five hundred (500) employees, of whom three are

Hispanic.

23.       Upon his transfer and until December 2016, Plaintiff’s supervisor was Mr. William Bing,

PAD Branch Chief.

24.       During his tenure under Mr. Bing’s supervision, from April through December 2016,

Plaintiff was a fully successful performer and Mr. Bing never issued Plaintiff any discipline or

notification that he was not performing fully successfully the duties of the Risk Management

Specialist position.

25.       As had been done while Plaintiff worked in Washington, D.C. with FAS, Mr. Bing allowed

Plaintiff scheduling flexibility and permitted him to telework.

26.       Upon his relocation to the Kansas City area, Plaintiff, beginning in June 2016, was treated

by a mental health provider for his mental impairments. On December 27, 2016, Plaintiff treated

with that provider to discuss the need for reasonable accommodations in his workplace at PAD.

In late December 2016, Plaintiff initiated actions at RMA to obtain reasonable accommodation

27.       In late December 2016, Mr. Bing retired. He was replaced by Ms. Chandra Mason,

Caucasian, under forty (40) years of age. Prior to assuming the PAD Branch Chief position in

January 2017, Ms. Mason had never previously held a supervisory position in either the public or

private sector.



                                                   5
             Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 6 of 23



28. From the time that Ms. Mason assumed her supervisory duties over Plaintiff, she began a “reign

of terror” over him. She showed intolerance and hostility toward Plaintiff’s disabilities. Ms.

Mason was dismissive of Plaintiff’s expressed concerns about his ability to recall information

because of his disability and demonstrated little patience for Plaintiff’s explanations about the

decompensation in his cognitive abilities and memory when subjected to stress, as well as his

becoming disoriented when driving to work. That belligerence toward Plaintiff because of his

disabilities never subsided during Plaintiff’s brief and cataclysmic tenure of reporting to Ms.

Mason. Ms. Mason also appeared to harbor animus against Plaintiff because of his other protected

classifications – age, race, color and national origin. She had little patience or tolerance toward

Plaintiff, in sharp contrast to the collegial interactions that she had with Plaintiff’s co-workers not

in his protected classifications.

29. After she became Plaintiff’s supervisor, Ms. Mason almost immediately began a course of

adverse actions directed against him. She placed Appellant under a heightened level of scrutiny

that was unprecedented and was far beyond normal supervisory scrutiny that was employed by

Mason toward Plaintiff’s co-workers outside Plaintiff’s protected classifications and who had not

engaged in protected activities.

30.     In January and February 2017, Plaintiff approached Ms. Mason requesting reasonable

accommodation, including permission to telework and schedule and workplace modifications. He

described his physical and mental impairments and the effects that they had on his activities of

daily living. During that time, Plaintiff informed Ms. Mason that he suffered from Autism and

that he had a previous reasonable accommodation agreement implemented during his FAS tenure

that was honored by Mr. Bing.          Plaintiff informed Ms. Mason that the prior reasonable

accommodation agreement included telework and scheduling accommodations. Ms. Mason was



                                                  6
             Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 7 of 23



dismissive of Plaintiff’s disclosures regarding his disabilities and the prior reasonable

accommodation agreement.

31.     In early January 2017, Plaintiff contacted Mr. Marvin Jones, USDA’s Disability

Employment Manager, whose office is in Washington D.C., to request a reasonable

accommodation request. On or about January 10, 2017, Mr. Jones began and oversaw efforts by

USDA to reasonably accommodate Plaintiff’s disability.             From that office, Mr. Jones

communicated repeatedly with Ms. Mason and others at the RMA Kansas City facility.

32.     In February 2017, Ms. Mason denied Plaintiff’s request for ad hoc telework privileges,

privileges that routinely were granted to his PAD co-workers not in Plaintiff’s protected

classifications and who had not engaged in protected activities.

33.     In early 2017, RMA implemented a new time and attendance computer system which

experienced significant errors and adjustments during its implementation. In February 2017, Ms.

Mason closely scrutinized Plaintiff’s key card entries. Such heightened scrutiny was not accorded

Plaintiff’s PAD co-workers not in Plaintiff’s protected classifications and who had not engaged in

protected activities.

34.     On February 27, 2017, less than two months after becoming the Branch Chief and after

Plaintiff had described his physical and mental impairments and requested reasonable

accommodation, Ms. Mason issued Plaintiff a Letter of Reprimand. That Letter of Reprimand,

which reflected alleged performance deficiencies and purported time and attendance irregularities.

Plaintiff denied those alleged performance deficiencies and purported time and attendance

irregularities and explained to Ms. Mason that any time and attendance irregularities were a result

of deficiencies and irregularities in a new time and attendance system implemented by RMA in

early 2017. Those irregularities and discrepancies were systemic throughout RMA and PAD. Any



                                                7
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 8 of 23



alleged performance deficiencies were attributable to Ms. Mason’s refusal to consider and

implement Plaintiff’s repeated requests for reasonable accommodation, including telework, as well

as schedule and workplace modifications. Those requested reasonable accommodations would

have eliminated the performance and time and attendance issues cited by Ms. Mason in the Letter

of Reprimand.

35.    During the period January through February 2017, other PAD employees, not in Plaintiff’s

protected classifications and that had not engaged in protected activities, experienced similar

difficulties with the newly implemented time and attendance system, yet were not issued letters of

reprimand or otherwise disciplined by Ms. Mason.

36.    On March 6, 2017, Plaintiff’s treating mental health provider, Dr. Fernando Rosso, sent a

letter to Mr. Marvin Jones, USDA’s Disability Employment Manager, apprising Mr. Jones of

Plaintiff’s physical and mental impairments and requesting reasonable accommodation. In that

letter, Dr. Rosso described his opinion that Plaintiff was suffering from Autism and that such

condition was accompanied by multiple developmental disabilities. Dr. Rosso described in detail

Plaintiff’s sensitivities to the PAD physical and social environment and opined that such

consequences frequently are found in Autism Disorder.

37.    On or about March 24, 2017, Plaintiff submitted another request for reasonable

accommodation, including Dr. Rosso’s medical recommendations concerning accommodations

for Plaintiff’s disabilities. Mr. Jones, in Washington, D.C., directed USDA’s efforts in reviewing

and considering Plaintiff’s requests for reasonable accommodation.

38.    During March 2017, Ms. Mason directed Plaintiff to utilize annual leave, instead of sick or

medical leave, to attend a therapy session with a mental health care provider. She also directed

Plaintiff to utilize annual leave to attend work-related meetings in Washington DC and Topeka,



                                                8
             Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 9 of 23



Kansas. Ms. Mason also assigned Plaintiff a work task to be completed during an approved annual

work day. Plaintiff’s PAD co-workers, not in his protected classifications and that had not engaged

in protected activities, were not burdened with similar strictures by Ms. Mason.

39.     During the period February 27 – June 15, 2017, Plaintiff continued to perform his job at a

fully successful level. During that period, Ms. Mason never counseled or admonished Plaintiff

regarding his job performance. Nor did she counsel or admonish Plaintiff that he was violating

any RMA policies or procedures.

40.     On April 7, 2017, Ms. Mason, as part of her stratagem to isolate and ostracize Plaintiff,

directed Plaintiff not to communicate with his co-workers via e-mail. Similar restraints were not

placed on Plaintiff’s PAD co-workers not in his protected classifications and who had not engaged

in protected activities.

41.     In February 2017, Plaintiff sought to burnish his experience at USDA by seeking Ms.

Mason’s approval for a detail assignment to the USDA’s ombudsman’s office to continue USDA-

wide website translation efforts coordinated through that office. Shortly after Plaintiff submitted

his detail assignment request, Ms. Mason approached Plaintiff and appeared perturbed. Ms. Mason

aggressively interrogated Plaintiff about prior disclosures that Plaintiff had made to the

ombudsman about apparent discriminatory disparities in crop insurance rates charged to small

Hispanic farmers. Ms. Mason demanded that Plaintiff furnish her with copies of his disclosures

to the ombudsman. Subsequently, Plaintiff provided those disclosures to Ms. Mason. Plaintiff’s

detail assignment request ultimately was denied by Ms. Mason.

42.     On or about April 11, 2017, Ms. Mason denied Plaintiff the opportunity to serve as a

volunteer participant on the RMA Special Emphasis Program/Diversity Council.




                                                9
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 10 of 23



43.    On April 21, 2017, Defendant failed to finalize Plaintiff’s request for reasonable

accommodation.

44.    During April 2017, Ms. Mason had approved medical leave for Plaintiff to attend a medical

appointment. That medical appointment ran longer than the anticipated time. When Plaintiff

returned to work, Ms. Mason directed him to charge his absence as Absence Without Leave

(“AWOL”). Plaintiff’s PAD co-workers, not in his protected classifications and who had not

engaged in protected activities, were not subjected to similar strictures by Ms. Mason. The PAD’s

and RMA’s practice for situations where medical appointments exceeded the approved leave

period was not for the employees to charge the additional time as AWOL, but rather, to have the

employee, upon his return to work, submit a leave request for the additional time.

45.    During the period March 6 – April 25, 2017, no USDA official, including Mr. Jones and

Ms. Mason, had any substantive interactive communications with Plaintiff concerning his physical

and mental impairments and the reasonable accommodations being sought by Plaintiff.

46.    On April 25, 2017, Mr. Jones issued a Reasonable Accommodation Decision, denying

Plaintiff’s request for reasonable accommodation and proposing limited, ineffective

accommodations. Plaintiff expressed his objections to Mr. Jones’ proposed accommodation plan

since it denied the most effective forms of reasonable accommodation, including telework and

schedule and workplace modifications.

47.    Plaintiff was given a period to consider the limited accommodations proposed by Mr.

Jones. Mr. Jones gave Plaintiff a deadline of May 22, 2017 for informing Mr. Jones whether he

accepted or rejected the proposed reasonable accommodation plan.

48.    On May 18, 2017, Plaintiff filed his first administrative Complaint of Discrimination,

alleging unlawful discrimination and retaliation with the USDA.



                                               10
              Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 11 of 23



49.      During the period May 18 – 30, 2017, Plaintiff was vacationing in Peru. He left his RMA-

issued laptop computer behind in his residence.

50.       While out of the country, Plaintiff on May 22, 2017, Plaintiff asked his sister, Ms. Miluska

Del Pozo, to access his e-mail account on his USDA computer so that Plaintiff could meet Mr.

Jones’ deadline regarding the proposed reasonable accommodation plan. Plaintiff trained a

security camera on his sister while she was following Plaintiff’s instructions and accessed

Plaintiff’s e-mail account. She located Mr. Jones’ e-mail address and, at Plaintiff’s direction, sent

a message to Mr. Jones requesting additional time to respond to Mr. Jones’ e-mail setting the

deadline for Plaintiff’s acceptance or rejection of the proposed accommodation plan. Ms. Del

Pozo was on the computer for less than five minutes and did not access any other files on the

computer.

      51. Later that day, Plaintiff asked his sister to again access the computer to see whether Mr.

Jones had responded to his previous e-mail. Again following Plaintiff’s directions, his sister

accessed Plaintiff’s e-mail and found that Plaintiff’s original message had come back with an “out

of office” message from Mr. Jones’ e-mail address, indicating that Mr. Jones may not have

received Plaintiff’s earlier request for additional time to respond to Mr. Jones’ proposed reasonable

accommodation plan. Plaintiff instructed his sister to send Mr. Jones another message reflecting

that Plaintiff was rejecting Mr. Jones’ proposed reasonable accommodation plan. Following

Plaintiff’s instructions and under his surveillance, Ms. Del Pozo sent Mr. Jones that message. Ms.

Del Pozo was on the computer for less than five minutes and she did not access any other files on

the computer.

      52. When Plaintiff was out of the country, the USDA computer was kept in a locked room at

his residence and Ms. Del Pozo only entered that room upon Plaintiff’s instructions and only



                                                  11
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 12 of 23



logged on twice at Plaintiff’s direction to convey messages to Mr. Jones about Plaintiff’s response

to Mr. Jones’ proposed reasonable accommodation plan.

   53. Plaintiff returned to work on May 31, 2017. At that time, his USDA laptop computer

immediately was seized by RMA officials and never was returned to him. After the laptop was

seized, it never was returned to him and its contents were “wiped” clean by RMA security and

information technology officials and staff. Plaintiff was informed that a security investigation was

being conducted concerning Ms. Del Pozo’s accessing his USDA laptop. That investigation failed

to disclose that Ms. Del Pozo accessed any files other than Plaintiff’s e-mail account to

communicate with Mr. Jones about the proposed reasonable accommodation plan and it did not

find that any other USDA files were accessed or compromised during Plaintiff’s absence between

May 18 and May 30, 2017.

   54. On June 14, 2017, Ms. Mason met with Plaintiff to discuss time and attendance matters.

She did not issue Plaintiff a counseling or disciplinary memorandum or communication concerning

that meeting. At that time, Plaintiff’s PAD co-workers not in his protected classifications and who

had not engaged in protected activities who had similar difficulties with RMA’s new time and

attendance system were not subjected to similar strictures by Ms. Mason.

   55. On June 15, 2017, Plaintiff was placed on paid administrative leave and was barred from

the RMA facility. Plaintiff was required to surrender his USDA Government Identification Card,

government credit cards, keys and any other government equipment in his possession.

   56. On June 20, 2017, Plaintiff amended his administrative Complaint of Discrimination to

allege additional instances of unlawful discrimination and retaliation.

   57. On July 17, 2017, Ms. Mason issued Plaintiff a Notice of Proposed Removal (“NOPR”).

Ms. Mason recommended Plaintiff’s removal from federal service, citing principally the incident



                                                12
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 13 of 23



involving Ms. Del Pozo’s accessing Plaintiff’s USDA computer on May 22, 2017and several other

specifications concerning events that either never occurred or were never framed by Ms. Mason

as rising to the level or formal or informal discipline or counseling. Several of the specifications

contained in the NOPR involved instances that directly could have been addressed or avoided by

the reasonable accommodations that were sought by Plaintiff. Other PAD co-workers, not in

Plaintiff’s protected classifications or who had not engaged in protected activities, were not

similarly subjected to similar notices of proposed removal. The penalty proposed by Ms. Mason

far exceeded the appropriate level of discipline described in USDA and RMA disciplinary policies,

procedures, guidelines and standards. Because Plaintiff’s USDA computer had been confiscated

and its contents wiped clean by USDA security and information technology officials and staff,

Plaintiff was precluded from mounting a complete rebuttal to the specifications contained in the

NOPR.

   58. Although Plaintiff responded to the NOPR and demonstrated the specifications’ factual

inaccuracy and lack of foundation, Ms. Mason’s removal recommendation was adopted by

Timothy Hoffman, the Director of the Product Administration and Standards Division (“Deciding

Official”), in his Decision on Proposed Removal (“DPR”), dated August 25, 2017. Plaintiff was

removed from federal service on August 25, 2017.

   59. Following his removal, Plaintiff, on September 26, 2017 sought to amend his

administrative Complaint of Discrimination, RMA-2017-00417, to add allegations concerning the

NOPR and his removal from federal service. On October 23, 2017, Defendant denied the requested

amendment, noting that the investigation incident to that Complaint of Discrimination had been

completed. In October 2017, Plaintiff initiated contact with an EEO counselor to file a new

administrative complaint of discrimination for the events surrounding the NOPR and his removal



                                                13
                Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 14 of 23



 from federal service. After such contact, a new complaint number was assigned, RMA-2018-

 00117. On February 20, 2018, Plaintiff filed a formal complaint alleging that he was removed

 from federal service based on unlawful discrimination and in retaliation for engaging in protected

 activities.

      60. Plaintiff’s removal was effected contrary to Defendant’s policies, procedures, guidelines,

 regulations.

      61. As a result of the above-stated actions, Plaintiff has suffered economic damages, including,

 but not limited to, lost wages and benefits, proper classification of her job, denial of promotion or

 advancement opportunities, loss of status and prestige, severe emotional distress, humiliation and

 embarrassment, medical expenses, attorney’s fees and costs associated with this lawsuit.

                                            COUNT I

 VIOLATION OF § 504 OF THE VOCATIONAL REHABILITATION ACT OF 1973 –
            FAILURE TO MAKE REASONABLE ACCOMMODATIONS

 1. Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

 contained in ¶¶ 1 through 61 of this Complaint as though they are fully set forth herein, and makes

 them part hereof and, furthermore, states as follows:

 2.      At all times relevant to this Complaint, Plaintiff was a “qualified individual with a

disability.”

 Plaintiff was fully able to perform the essential functions of his job.

 3.      Defendant was required, but failed, to implement reasonable and effective

accommodations for his disabilities.

 4.      Plaintiff repeatedly requested reasonable accommodations including telework, as well as

 schedule and workplace accommodations that would enable him to perform the essential functions

of his job.

                                                  14
              Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 15 of 23



 5.      Plaintiff’s requests for reasonable accommodation were ignored or rejected without any

 discussions with Plaintiff. Defendant failed to engage in interactive good faith negotiations with

Plaintiff about reasonable accommodations being sought by Plaintiff.

 6.      Defendant denied Plaintiff’s requests for reasonable accommodation, even though

Plaintiff, at all times relevant to this Complaint, successfully could perform his job responsibilities.

 7.      Non-disabled employees in the PAD have been granted accommodations in their work

schedules and telework practices that Plaintiff was denied.

 8.      Plaintiff was denied reasonable accommodations and was treated disparately in the

application of performance management and disciplinary standards and was removal from federal

service because of his disabilities. Defendant is required to take affirmative actions to make

reasonable accommodations for qualified individuals with disabilities, such as Plaintiff.

 9.      Similarly situated non-disabled PAD employees have been treated more favorably than

 Plaintiff.

 10. Plaintiff’s requests for accommodations did not impose an undue hardship upon Defendant.

 11. The discriminatory actions described above taken by Defendant were taken solely by reason

 of Plaintiff’s disability and Defendant’s explanations for its actions are pretextual.

 12. Defendant’s actions, in failing to make reasonable accommodations for Plaintiff’s disabilities,

      violated § 504 of the Vocational Rehabilitation Act of 1973, 29 U.S.C. § 794(a).

 13. As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

 damages, including, but not limited to, lost wages and benefits, loss of prestige, severe emotional

 distress, medical expenses, attorney’ fees and costs related to this litigation.




                                                   15
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 16 of 23



                                           COUNT II

       UNLAWFUL RETALIATION IN VIOLATION OF THE VOCATIONAL
                      REHABILITATION ACT OF 1973

14.    Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

contained in ¶¶ 1 through 74 of this Complaint as though they are fully set forth herein, and makes

them part hereof and, furthermore, states as follows:

15.    Plaintiff began engaging in protected activities under the VRA in December 2016, when

he began requesting reasonable accommodation by RMA. Those activities continued for the

remaining term of his RMA employment, until August 25, 2017. In May 2017, Plaintiff filed an

EEO Complaint alleging that he had been discriminated and retaliated against, inter alia, because

of his disabilities. That EEO Complaint was amended in June 2017. A new EEO Complaint

alleging that he had been discriminated and retaliated against, inter alia, because of his disabilities

was filed in October 2017.

16.    Plaintiff has suffered unlawful retaliation by Defendant for engaging in activities protected

by the VRA, including, but not limited to, denying his requests for reasonable accommodation,

issuing Plaintiff a Letter of Reprimand, issuing him a Notice of Proposed Removal and removing

him from federal service on August 25, 2017.

17. Defendant took materially adverse actions against Plaintiff for his engaging in protected

activities. Such actions would dissuade a reasonable worker from engaging in activities protected

by the VRA, including opposing unlawful employment practices and participating in protected

EEO activities.

18. There is a strong causal connection between Plaintiff’s protected EEO activities and his

repeated requests for reasonable accommodation and the adverse actions taken against him.

19. But-for Plaintiff’s protected activities, Defendant would not have taken the adverse actions

                                                  16
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 17 of 23



described above.

20. Defendant’s explanations for its actions are pretextual.

21. Defendant retaliated against Plaintiff in violation of the Vocational Rehabilitation Act of 1973.

22. As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

damages, including, but not limited to, lost wages and benefits, loss of prestige, severe emotional

distress, medical expenses, attorney’s fees and costs related to this litigation.

                                          COUNT III

UNLAWFUL DISCRIMINATION IN VIOLATION OF § 504 OF THE VOCATIONAL
                    REHABILITATION ACT OF 1973

62. Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

contained in ¶¶ 1 through 83 of this Complaint as though they are fully set forth herein, and makes

them part hereof and, furthermore, states as follows:

63. At all times relevant to this Complaint, Plaintiff was a qualified person with a disability, able

to perform the essential functions of his job with or without reasonable accommodation.

64.    Between January and August 25, 2017, Defendant took a series of discriminatory adverse

actions toward Plaintiff because of his disability, including, but not limited to, denying his requests

for reasonable accommodation, imposing unreasonable and unachievable performance standards,

counseling him for non-existent performance problems, issuing him a Letter of Reprimand and a

Notice of Proposed Removal and removing Plaintiff from federal service for reasons not supported

by USDA and RMA policies, procedures, regulations, guidelines and standards.

65.    Plaintiff suffered the unlawful adverse actions described above.

66.    Plaintiff’s disability was the determining factor in the adverse actions described above.

67.    The explanations offered by Defendant for its actions are pretextual.




                                                  17
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 18 of 23



68.    Defendant’s actions were unlawful and in violation of § 504 of the Vocational

Rehabilitation

Act of 1973, 29 U.S.C. § 794(a).

69.    As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

damages, including, but not limited to, lost wages and benefits, loss of prestige, severe emotional

distress, medical expenses, attorney’s fees and costs related to this litigation.

                                           COUNT IV

              UNLAWFUL DISCRIMINATION IN VIOLATION OF § 703
                    OF THE CIVIL RIGHTS ACT OF 1964

70.    Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

contained in ¶¶ 1 through 91 of this Complaint as though they are fully set forth herein, and makes

them part hereof and, furthermore, states as follows:

71.    Plaintiff is of Peruvian national origin, with a brown complexion.

72.    Between January and August 25, 2017, Defendant took a series of discriminatory adverse

actions toward Plaintiff because of his race, color and national origin, including, but not limited

to, denying his requests for reasonable accommodation, imposing unreasonable and unachievable

performance standards, counseling him for non-existent performance problems, issuing him a

Letter of Reprimand and a Notice of Proposed Removal and removing Plaintiff from federal

service for reasons not supported by USDA and RMA policies, procedures, regulations, guidelines

and standards.

73. Plaintiff suffered the unlawful adverse actions described above.

74. Plaintiff’s race, color and national origin were determining factors in the adverse actions

described above.

75. The explanations offered by Defendant for its actions are pretextual.

                                                  18
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 19 of 23



76. Defendant’s actions were unlawful and in violation of § 703 of the Civil Rights Act of 1964,

42 U.S.C. § 2000e-2(a).

77. As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

damages, including, but not limited to, lost wages and benefits, loss of prestige, severe emotional

distress, medical expenses, attorney’s fees and costs related to this litigation.


                                           COUNT V

                UNLAWFUL RETALIATION IN VIOLATION OF § 704
                     OF THE CIVIL RIGHTS ACT OF 1964

78. Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

contained in ¶¶ 1 through 99 of this Complaint as though they are fully set forth herein, and makes

them part hereof and, furthermore, states as follows:

79. Plaintiff began engaging in protected activities under Title VII in March 2017 when he

initiated formal counseling and later, in May 2017, filed his initial administrative complaint of

discrimination, alleging that he had been discriminated and retaliated against, inter alia, because

of race, color and national origin. Those activities continued for the remaining term of his RMA

employment, until August 25, 2017. That EEO Complaint was amended in June 2017. A new

EEO Complaint alleging that he had been discriminated and retaliated against, inter alia, because

of his race, color and national origin was filed in October 2017.

80. Plaintiff has suffered unlawful retaliation by Defendant for engaging in activities protected

By Title VII, including, but not limited to, denying his requests for reasonable accommodation,

issuing Plaintiff a Letter of Reprimand, issuing him a Notice of Proposed Removal and removing

him from federal service on August 25, 2017.

81. Defendant took materially adverse actions against Plaintiff for his engaging in protected



                                                  19
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 20 of 23



activities. Such actions would dissuade a reasonable worker from engaging in activities protected

by Title VII, including opposing unlawful employment practices and participating in protected

EEO activities.

82. There is a strong causal connection between Plaintiff’s protected EEO activities

and the adverse actions taken against him.

83. But-for Plaintiff’s protected activities, Defendant would not have taken the adverse actions

described above.

84. Defendant’s explanations for its actions are pretextual.

85. Defendant retaliated against Plaintiff in violation of Title VII.

86. As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

damages, including, but not limited to, lost wages and benefits, loss of prestige, severe emotional

distress, medical expenses, attorney’s fees and costs related to this litigation.

                                           COUNT VI

       UNLAWFUL DISCRIMINATION IN VIOLATION OF § 4 OF THE AGE
              DISCRIMINATION IN EMPLOYMENT ACT OF 1967

87.    Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

contained in ¶¶ 1 through 108 of this Complaint as though they are fully set forth herein, and makes

them part hereof and, furthermore, states as follows:

88.    Plaintiff is over 40 years of age and is a person protected by the Age Discrimination in

Employment Act of 1967 (“ADEA”). Ms. Mason is under forty (40) years of age and is

substantially younger than Plaintiff.

89.    Between January and August 25, 2017, Defendant took a series of discriminatory adverse

actions toward Plaintiff because of his age, including, but not limited to, denying his requests for

reasonable accommodation, imposing unreasonable and unachievable performance standards,

                                                  20
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 21 of 23



counseling him for non-existent performance problems, issuing him a Letter of Reprimand and a

Notice of Proposed Removal and removing Plaintiff from federal service for reasons not supported

by USDA and RMA policies, procedures, regulations, guidelines and standards.

90.    Plaintiff suffered the unlawful adverse actions described above.

91.    Plaintiff’s age was the determining factor in the adverse actions described above.

92.    The explanations offered by Defendant for its actions are pretextual.

93.    Defendant’s actions were unlawful and in violation of § 4 of the ADEA, 29 U.S.C. § 623.

94.    As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

damages, including, but not limited to, lost wages and benefits, loss of prestige, severe emotional

distress, medical expenses, attorney’s fees and costs related to this litigation.


                                          COUNT VII

        UNLAWFUL RETALIATION IN VIOLATION OF § 4(d) OF THE AGE
                      DISCRIMINATION ACT OF 1967

95. Plaintiff repeats, re-alleges and incorporates by reference each and every factual allegation

contained in ¶¶ 1 through 116 of this Complaint as though they are fully set forth herein, and makes

them part hereof and, furthermore, states as follows:

96. Plaintiff began engaging in protected activities under § 4(d) of the ADEA in March 2017

when he initiated formal counseling and later, in May 2017, filed his initial administrative

complaint of discrimination, alleging that he had been discriminated and retaliated against, inter

alia, because of his age.      Those activities continued for the remaining term of his RMA

employment, until August 25, 2017. That EEO Complaint was amended in June 2017. A new

EEO Complaint alleging that he had been discriminated and retaliated against, inter alia, because

of his age was filed in October 2017.

97. Plaintiff has suffered retaliation for engaging in activities protected by the ADEA,
                                                  21
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 22 of 23



including, but not limited to, denying his requests for reasonable accommodation, issuing Plaintiff

a Letter of Reprimand, issuing him a Notice of Proposed Removal and removing him from federal

service on August 25, 2017.

98. Defendant took materially adverse actions against Plaintiff for his engaging in protected

activities. Such actions would dissuade a reasonable worker from engaging in activities protected

by the ADEA, including opposing unlawful employment practices and participating in protected

EEO activities.

99. There is a strong causal connection between Plaintiff’s protected EEO activities and the

adverse actions taken against him.

100.   But-for Plaintiff’s protected activities, Defendant would not have taken the adverse actions

   described above.

101.   Defendant’s explanations for its actions are pretextual.

102.   Defendant retaliated against Plaintiff in violation of the ADEA.

103.   As a result of the above-stated actions, Plaintiff has suffered economic and non-economic

damages, including, but not limited to, lost wages and benefits, loss of prestige, severe emotional

distress, medical expenses, attorney’s fees and costs related to this litigation.




                                                  22
            Case 1:18-cv-02670 Document 1 Filed 11/19/18 Page 23 of 23



                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Honorable Court grant him the following relief, namely:

(i) That this Court determines that the employment practices complained of in this Complaint are

   unlawful in that they violate the Rehabilitation Act and Title VII.

(ii) That Defendant pays Plaintiff a sum in excess of $300,000 for compensatory damages.

(iii)That Defendant pays Plaintiff’s costs and expenses and reasonable attorney’s fees as provided

   under federal laws in connection with this action.

(iv) That this Court grants other and such further relief to the Plaintiff as it deems just and

proper.

DATED: November 19, 2018.



______________________________
Nathaniel D. Johnson (MD Bar #14729)
Attorney for Plaintiff
The Johnson Law Firm
3261 Old Washington Road, Suite 2020
Waldorf, MD 20602
301 645-9103/888 492-9434 (fax)
ndjesquire@gmail.com




                                                  23
